internal_revenue_service number release date index number ----------------- ---------------------------- -------------------------------- ------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc intl b2 plr-103951-09 date november ty ------- ty ------- legend taxpayer fc country b z accounting firm accountant law firm x law firm y year year year dear ----------------- ----------------- ------------------------ --------------------------------------- ----------- ----- --------------------------- --------------- ------------------------- ----------------------------- ------- ------- ------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayer’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by her authorized representatives and accompanied plr-103951-09 by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer is a resident of country b who acquired u s citizenship in year in year taxpayer acquired z shares of fc a corporation organized under the laws of country b during year 2-year taxpayer’s tax returns were prepared by accounting firm a global accounting firm with offices around the world including country b and the united_states and accountants licensed to render tax_advice on the laws of country b the united_states and other jurisdictions accountant a chartered accountant licensed to provide advice with respect to the taxes of country b was the partner at accounting firm in charge of the preparation of taxpayer’s tax returns for year 2-year accountant and accounting firm also have been responsible for the preparation of tax returns for fc and thus were familiar with its income assets and operations for year year for the preparation of taxpayer’s u s income_tax returns accountant relied on tax professionals within accounting firm who focused on u s tax matters accountant as the partner at accounting firm in charge of taxpayer’s returns however was responsible for ensuring that taxpayer’s required tax returns including taxpayer’s u s federal_income_tax returns were accurate and for informing taxpayer of applicable elections and filing_requirements as tax advisor to both taxpayer and fc accountant and accounting firm had access to all facts circumstances and documents necessary to evaluate the potential u s consequences to a u s taxpayer owning shares of fc however the status of fc as a passive_foreign_investment_company pfic within the meaning of code sec_1297 was not raised as an issue in the context of taxpayer’s year u s tax_return or the return for any subsequent tax_year by u s tax specialists preparing taxpayer’s u s returns at accounting firm thus accountant did not raise the status of fc as a pfic or the availability of a qef election with taxpayer taxpayer has no formal training with respect to tax matters under country b or u s law or international tax matters therefore taxpayer relied on the resources of accounting firm and accountant for the accurate preparation of her u s tax returns and for guidance regarding any elections or filings that might apply the potential pfic status of fc was first raised as an issue by law firm x in year as part of a review of taxpayer’s investments a decision was made to consult law firm y a u s based law firm with respect to possible u s income_tax issues law firm y determined there was a strong risk that fc was a pfic during year 2-year it was decided that a request for consent to make a retroactive qef election with respect to fc should be made on behalf of taxpayer that would apply to year and subsequent years plr-103951-09 taxpayer submitted affidavits under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the role of accountant and accounting firm taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the internal_revenue_service on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law code sec_1295 provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under code sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under code sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe plr-103951-09 the events that led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other provision of the code this private_letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ethan a atticks senior technical reviewer branch international cc
